Citation Nr: 0921158	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-40 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a psychiatric disorder has been 
received.  

2.  Entitlement to service connection for a psychiatric 
disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to April 
1964.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2007 rating decision in which the RO found 
that new and material evidence had not been submitted 
sufficient to reopen a claim for service connection for 
personality disorder with schizoid features (also claimed as 
schizophrenia with emotionally unstable personality, passive 
aggressive).  In April 2007, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
August 2007, and the Veteran filed a statement accepted as a 
substantive appeal (in lieu of a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in December 2007.

In March 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

The Board has considered the recent decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  
In that decision, the Federal Circuit held that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  See 
Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  In this 
case, as will be discussed below, the Veteran was previously 
denied service connection for a nervous condition on the 
basis that a personality disorder is not a condition for 
which compensation is payable.  At the time of that rating 
decision, the service treatment records included findings of 
schizophrenia and emotionally unstable personality.  In 
November 2006, the Veteran sought to reopen his claim for 
service connection for schizophrenia.  Accordingly, the 
Veteran is not seeking service connection for a different 
diagnosed disease or injury, and new and material evidence is 
required to reopen the claim. 

The Board's decision reopening the claim for service 
connection for a psychiatric disorder is set forth below. 
 The matter of service connection for psychiatric disorder, 
on the merits, is addressed in the remand following the 
order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is 
required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In a February 1992 rating decision, the RO denied service 
connection for a nervous condition, specifically, personality 
disorder with schizoid features; although notified of the 
denial in a March 1992 letter, the Veteran did not initiate 
an appeal.  

3.  Evidence associated with the claims file since the 
February 1992 denial of the claim for service connection is 
not cumulative and redundant of evidence of record at the 
time of the prior denial, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1992 rating decision that denied service 
connection for a nervous condition, specifically, personality 
disorder with schizoid features, is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  As evidence regarding the claim for service connection 
for a psychiatric disorder, received since the RO's February 
1992 denial, is new and material, the criteria for reopening 
the claim for service connection are met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the request to 
reopen the claim for service connection, the Board finds that 
all notification and development actions needed to fairly 
adjudicate this aspect of the appeal have been accomplished.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In August 1991, the Veteran filed a claim for service 
connection for, inter alia, nerves.  In the February 1992 
rating decision, the RO denied service connection, finding 
that the Veteran was diagnosed with a personality disorder, 
which is not a condition for which compensation is payable.  

The pertinent evidence of record at the time of the February 
1992 rating decision consisted of the Veteran's service 
treatment records.  In his January 1962 report of medical 
history at enlistment, the Veteran indicated that he did not 
have, nor had he ever had, nervous trouble of any sort.  
Psychiatric evaluation on enlistment examination in January 
1962 was normal.   In February 1964, the Veteran struck his 
head on a valve in the fireroom and sustained an abrasion to 
the forehead.  On examination, he appeared markedly 
depressed, and stated that he felt as if he was in a dream.  
He said that he was seen by a psychiatrist in 1960 for a 
similar situation.  The diagnosis was schizophrenia 
(paranoid).  

The Veteran was admitted to the U.S. Naval Hospital in 
Newport, Rhode Island six days later, with a diagnosis of 
schizophrenic reaction (unspecified type), did not exist 
prior to entry, not due to own misconduct.  During this 
hospitalization, the Veteran reported that he was in a car 
accident in 1960 and was unconscious for three days, with 
some loss of memory and somewhat bizarre behavior for 
approximately one month.  He added that he had been seen in 
psychiatric consultation, but the first interview was not 
followed up by treatment.  He added that his behavior 
returned to normal approximately one month after the 
accident.  During this 1964 hospitalization, the Veteran 
stated that he felt his immediate superior was picking on 
him, and had vivid fantasies of destruction and homicidal 
thoughts about this man.  In April 1964, the diagnosis was 
revised to emotionally unstable personality, passive 
aggressive type with schizoid trends.  A Board of Medical 
Survey opined that the Veteran suffered from no disability 
which was the result of an incident of service, or which had 
been aggravated thereby; rather, the diagnosis represented an 
inherent, pre-existing defect which impaired functional 
usefulness to such an extent as to cause military unfitness.  
It was the recommendation of the Medical Board that the 
Veteran be discharged from military service.  

Although notified of the RO's February 1992 denial in a March 
1992 letter, the Veteran did not initiate an appeal; hence, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The Veteran sought to reopen his previously denied claim in 
November 2006.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claims is the 
RO's February 1992 rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

At the time of the February 1992 rating decision, there were 
service treatment records reflecting diagnoses of 
schizophrenia and emotionally unstable personality; however, 
there was no evidence of a current psychiatric disorder, or 
medical evidence of a nexus between a current psychiatric 
disorder and service.  

Pertinent evidence added to the claims file since February 
1992 includes post-service records of VA treatment.  These 
records reflect that the Veteran underwent a mental health 
assessment in November 2006.  The provider noted that the 
Veteran brought documentation indicating that he was 
diagnosed with "emotionally unstable personality disorder" 
while in a military hospital in March 1963.  The provider 
concluded that it appeared as though personality issues and 
impulsiveness were primary issues, and she indicated that she 
would initiate a trial of Depakote to be discussed.  

During the March 2009 hearing, the Veteran testified that, in 
service, he had troubles with the service member who was in 
charge of the boiler room.  The Veteran admitted that he had 
thoughts about putting this service member in the super 
heater and closing the door, which is when he was sent to the 
hospital.  He added that, after his troubles in service, he 
felt like he was not fit to do anything right anymore, and 
people made him nervous.  He added that he had tried to work 
for others since service, but, every time he was told to do 
something, it just made him want to hurt somebody, so, he had 
worked for himself for a long time.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for a 
psychiatric disorder.  

The additionally received treatment records include the 
November 2006 mental health assessment in which the provider 
noted that the Veteran's personality issues and impulsivity 
were primary issues.  Such assessment suggests current signs 
and symptoms of a psychiatric disorder.  The in-service 
psychiatric findings, together with the November 2006 mental 
health assessment and the Veteran's hearing testimony, that, 
after his troubles in the service, he felt like he was not 
able to do anything right and people made him nervous, 
suggest he may have a current psychiatric disorder related to 
service. 

The Board finds that the foregoing evidence is "new" in 
that it was not before agency decisionmakers at the time of 
the February 1992 final denial of the claim for service 
connection for a nervous condition, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it addresses whether the 
Veteran currently has a psychiatric disorder which may be 
related to service.  Hence, this evidence raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
psychiatric disorder are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for a psychiatric disorder has been received, to 
this limited extent, the appeal is granted.


REMAND

Initially, in view of the Board's decision to reopen the 
claim for service connection for a psychiatric disorder, the 
RO should consider this claim on the merits, in the first 
instance, to avoid any prejudice to the Veteran.  The Board 
also finds that additional RO action on the claim is 
warranted.

As an initial matter, the Board notes the RO has 
characterized the matter on appeal as a claim for service 
connection for personality disorder with schizoid features, 
also claimed as schizophrenia with emotionally unstable 
personality, passive aggressive.  While the service treatment 
records include a diagnosis of emotionally unstable 
personality, personality disorders are not considered 
"diseases or injuries" within the meaning of applicable 
legislation and, hence, do not constitute disabilities for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2008).  However, service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990);  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  

The Board further notes that every person employed in the 
active military, naval, or air service shall be taken to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1137.  In July 2003, the 
VA General Counsel issued a precedent opinion holding that to 
rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service. See 
VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Similarly, in Wagner, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit held, in Wagner, that the 
correct standard for rebutting the presumption of soundness 
under 38 U.S.C.A. § 1111 (West 2002) requires that VA show by 
clear and unmistakable evidence that (1) the veteran's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in-
service event, injury, or disease is a low one.  McLendon, 20 
Vet. App. at 83.   

As noted above, the Veteran's service treatment records 
reflect that the clinical findings for his psychiatric system 
were noted as normal on his January 1962 enlistment 
examination.  As also noted above, during his in-service 
hospitalization, the Veteran reported that he had been 
treated by a psychiatrist prior to entry into service, and, 
although his diagnosis on admission was schizophrenic 
reaction (unspecified type), did not exist prior to entry, 
not due to own misconduct, during his hospitalization, the 
diagnosis was changed to:  emotionally unstable personality, 
passive aggressive type with schizoid trends.  The Medical 
Board opined that the Veteran suffered from no disability 
which was the result of an incident of service, or which had 
been aggravated thereby; rather, the diagnosis represented an 
inherent, pre-existing defect which impaired functional 
usefulness to such an extent as to cause military unfitness. 
Based on these findings, the Veteran's service connection 
claim was denied in the February 1992 rating decision on the 
basis that a personality disorder is not considered a 
disability under VA regulations.

Post-service VA treatment records added to the record since 
the RO's initial denial include a November 2006 finding that 
the Veteran's personality issues and impulsiveness appeared 
to be his main issues.  Moreover, the Veteran testified in 
March 2009 that, after his troubles in the service, he felt 
like he was not able to do anything right and people made him 
nervous.  The foregoing treatment record, and the Veteran's 
testimony, can be interpreted as demonstrating current signs 
and symptoms of a psychiatric disorder.  

However, the RO has not sought an opinion as to whether the 
Veteran has a current psychiatric disorder which had its 
onset in service or which represents a permanent worsening of 
a pre-existing disorder.  Accordingly, the Board finds that a 
VA examination, to identify any current psychiatric disorder 
and address whether such diagnosed disability is related to 
service or represents a permanent worsening of a pre-existing 
disorder during service would be helpful in resolving the 
claim for service connection, on the merits.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

Hence, the RO should arrange for the Veteran to undergo 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, 
shall result in denial of the reopened claim for service 
connection for a psychiatric disorder.  See 38 C.F.R. § 
3.655(a),(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Nashville VA Medical Center (VAMC), to include the Knoxville 
Outpatient Clinic, dated from May 2004 to November 2006, 
which include the November 2006 mental health assessment.  
During the March 2009 hearing, the Veteran indicated that he 
had been seen at the Knoxville Outpatient Clinic now and 
then, and suggested that such treatment was for his 
psychiatric complaints; however, the mental health assessment 
is currently the only record of post-service VA psychiatric 
treatment associated with the claims file.  The Veteran's 
testimony, therefore, suggests that additional, pertinent VA 
treatment records may be available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain all 
outstanding pertinent treatment records from the Nashville 
VAMC, to include the Knoxville Outpatient Clinic (since 
November 2006), following the current procedures prescribed 
in 38 C.F.R. § 3.159 as regards requests for records from 
Federal facilities.  

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim for 
service connection for a psychiatric disorder.  The RO's 
notice letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain any records of 
psychiatric evaluation and/or treatment 
from the Nashville VAMC, to include the 
Knoxville Outpatient Clinic, since 
November 2006.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for a 
psychiatric disorder that is not 
currently of record.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).   

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the report of 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should identify all 
psychiatric disorders currently present.  
With respect to each diagnosed disorder, 
the examiner should render an opinion, 
consistent with sound medical judgment as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that such diagnosed disorder is the 
result of disease or injury incurred or 
aggravated during service.  In rendering 
the requested opinion, the examiner 
should specifically address: (a) whether 
any psychiatric disorder clearly and 
unmistakably pre-existed entrance into 
service; if so, (b) whether any such 
disorder increased in severity in 
service; and, if so, (c) whether such 
increase in severity represented the 
natural progression of the condition, or 
was beyond the natural progress of the 
condition (representing a permanent 
worsening of such disorder).  

Additionally, with respect to any 
diagnosed personality disorder, the 
examiner should comment on whether the 
Veteran had a personality disorder during 
active service and, if so, whether he 
also had a separate psychiatric disorder, 
which was superimposed on that 
personality disorder during active 
service. 

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a psychiatric 
disorder.  If the Veteran fails, without 
good cause, to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


